Citation Nr: 1244342	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  04-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability, including as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to December 1988.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2003 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen a claim of service connection for a low back disability and denied service connection for a right hip disability, including as secondary to a low back disability.  A March 2007 Board decision reopened the claim of service connection for a low back disability and remanded for further development the claim of service connection for a low back disability based on de novo review.  Action on the claim pertaining to right hip disability was deferred, as that matter is inextricably intertwined with the low back claim.  In a decision issued in November 2009, the Board issued a decision denying both claims on appeal.  The Veteran appealed that decision to the Court.

In July 2011, the Court issued a memorandum decision finding that the Board erred when it failed to acknowledge or explain the difference between a congenital disease and a congenital defect and did not consider which characterization may be most appropriate for the Veteran's back disability.  The Court also found that the Board had erred by relying upon a June 2009 VA medical examination report that had been effectively precluded from finding that the low back disability was a congenital disease due to the phrasing of VA instructions to the examiner.  The Court vacated the November 2009 Board decision and remanded both issues on appeal (involving the low back and the right hip) for readjudication consistent with the instructions outlined in its July 2011 memorandum decision.  (The right hip issue was remanded by the Court "because the two claims are inextricably intertwined.")  In October 2012, and pursuant to the Court's instructions, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The Veteran has appointed a new representative in the time since the November 2009 Board decision (by a VA Form 21-22a filed in August 2011).  That attorney is identified on the first page of this decision.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and 'Virtual VA' (VA's electronic data storage system) to ensure that the complete record is considered. At present there are no additional documents pertinent to this appeal in Virtual VA.

The issue of service connection for a right hip disability is being REMANDED to the VARO.  VA will notify the Veteran if action on his part is required..


FINDINGS OF FACT

1.  A low back disability was not noted on service induction examination; there is no clear and unmistakable evidence rebutting the presumption of soundness as to a back disability on service entrance.

2.  The Veteran's current low back disability was manifested in service, and it is reasonably shown that such disorder was incurred in service.


CONCLUSION OF LAW

The presumption of soundness on entry into service as to a low back disability is not rebutted; service connection for a back disability is warranted.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted (as to the only issue addressed on the merits herein), there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection is not warranted for a congenital or developmental defect.  38 C.F.R. §  3.303(c).  However, service connection may be warranted for such defect if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).  Under the framework set forth in the General Counsel opinion, any change at all might demonstrate that the condition is a disease (and not a defect)  in that VA considers defects to be "more or less" static and immutable.  See also Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. §  3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The low back disability at issue (involving L5-S1) has been identified in the record as including spondylolysis, spondylolisthesis and status post spinal fusion.

A low back disability was not noted on service entrance examination.  Consequently, the Veteran is entitled to the legal presumptions afforded by 38 U.S.C.A. § 1111.

Preservice treatment records (including from the United States Public Health Service (USPHS)) show that the Veteran was seen for back pain complaints following injuries sustained playing sports.  Diagnostic studies conducted in connection with treatment for the complaints included X-rays which showed spina bifida at S1 (a congenital/developmental defect).  See September 1983 X-ray report.
During service, the Veteran was seen for complaints of low back pain.  His history of preservice back injury and lumbar pain was noted.  X-rays showed spondylolysis L5-S1; a lumbosacral bone scan was normal.  A Medical Board report shows that the Veteran was recommended for discharge from service with diagnoses of mechanical low back pain and spondylolysis, L5 which pre-existed, and were not aggravated in, service.

Postservice USPHS records show that the Veteran was seen in February 1989 for evaluation of low back pain complaints.  It was noted that while he was in the Marines he was found to have a pre-existing defect which was missed on initial entrance examination, and that during Marine training he sustained a low back injury when he jumped off an 8-9 foot cliff and fell on his back.  X-rays revealed an L5-S1 pars interarticularis defect on the right with no spondylolisthesis.  The impressions were: Spondylolysis of right L5-S1, pars interarticularis congenital defect probable; no disc pathology seen; stable vertebrae.

On April 1989 VA examination an X-ray study showed a bilateral dorsal pars defect at L4, with no slippage.  The diagnoses were low back strain, by history, and bilateral pars defect, with no spondylolisthesis.

Indian health service records include a report from April 1996, when the Veteran was seen for complaints of low back pain that was interfering with his job bull-dozing.

Private treatment records include a July 2006 emergency room report which shows that the Veteran had complaints of back pain after having been involved in a motor vehicle accident two days prior.  Examination found some lumbar muscle tenderness; the diagnosis was back and abdominal discomfort, status post motor vehicle accident.

A March 2008 X-ray study produced an impression of pars defects at L5 and mild degenerative changes of the disc at L5-S1.  A May 2008 private evaluation report notes the Veteran was seen for progressively increasing low back pain complaints; it was noted that for the past 3 years he had worked as a heavy equipment operator.  An MRI revealed mild foraminal narrowing at L5-S1; a pars defect at L5 bilaterally; and some mild degenerative disc changes at L5- S1.  A February 2009 operative report shows that the Veteran underwent spinal fusion surgery; the postoperative diagnosis was spondylolytic spondylolisthesis, lumbar instability, low back pain, degenerative disc disease, and facet spondylosis and spondylolysis at L5 and lateral recess stenosis at L5.

On June 2009 VA examination the examining orthopedic surgeon reviewed the medical records in the claims file and noted that the Veteran had a history of a low back injury in 1984 while playing high school football (with pain that resolved approximately two weeks post injury).  It was further noted that the Veteran had fallen down an embankment while on maneuvers during service in May 1988 (with back pain noted thereafter).  The Veteran related that he had continuation of the pain to the extent that he had to be discharged from service, and continuing complaints of low back and hip area pain thereafter.  (He described the hip as the buttock and upper thigh region, posteriorly.)  It was noted that he underwent lumbar fusion in February 2009.  Review of the record found that preservice imaging studies revealed "spina bifida occulta;" that imaging studies after the injury in 1988 showed spondylolysis at L5, with no spondylolisthesis; and that a bone scan in August 1988 was normal.  The impression was spondylosis L5, with L5-S1 spondylolisthesis.

In response to a question of whether the Veteran's low back disability is a congenital/developmental defect or represented acquired pathology, the examiner opined that the disability is a congenital/developmental defect (recognized pre-service, when it was diagnosed as spina bifida), and explained that if it were a service-injury acquired (as alleged), then the post-injury bone scan in May 1988 would have been positive.  In response to whether an acquired low back disability was related to the back complaints in service, the examiner indicated that since the low back disability diagnosed as spondylolysis L5-S1 was not acquired, the question did not apply.  This was based on the fact that after the injury in 1988, the bone scan was normal.  If the spondylolysis [was due to] an acute fracture, the bone scan would have been positive.  

Following the Court's July 2011 memorandum decision in this case, newly added evidence of record features an August 2012 private opinion from a Certified Rehabilitation Counselor and a November 2012 VHA consulting expert's opinion in response to a Board request.

The August 2012 private counselor's opinion submitted by the Veteran expresses that following review of the claims file, the author concluded that the Veteran's in-service back disability was chronic rather than acute, that he has had ongoing and consistent back problems since military service up to the present time, and that it "appears highly likely that [the Veteran]'s low back disability had its origins in and is related to active military service."

In October 2012, the Board requested that a VHA consultant medical expert review the Veteran's claims file and address the essential medical questions pertinent to resolving this appeal.  In November 2012, the consulting medical doctor opined that "[t]he veteran's spine condition that manifested prior to service was a congenital disease as it was capable of improving or deteriorating."  The expert cited the pertinent facts of record, explained the pertinent details of the nature of structural defects featuring spinal bifida and spondylolysis, explained the progression often related to physical activities that may lead to spondylolisthesis, and discussed that the facts of the Veteran's case reflect that his anatomical defect is of a nature that "often will have capabilities of deterioration as noted by the court as defining it as a congenital disease."

The November 2012  VHA medical advisory opinion further found that "[t]here is no clear and unmistakable evidence that such disease was not aggravated by service.  To the contrary there is clear evidence that this veteran had aggravation beyond natural progression while in service."  The expert explained his rationale, citing that the disability was asymptomatic when he entered the military, but was subsequently severe enough to cause his discharge with continuation of symptoms after service.

The initial question that must be addressed is whether the Veteran's low back disability on appeal is a congenital disease or a congenital defect.  The July 2011 Court decision establishes that the June 2009 VA medical opinion addressing this question is inadequate, and the Board shall accordingly not consider its conclusion in this regard.  Thus, the only significant probative evidence addressing the question is the November 2012 VA expert medical opinion which clearly concludes that "[t]he veteran's spine condition that manifested prior to service was a congenital disease as it was capable of improving or deteriorating."  This conclusion was presented with a persuasive explanation of rationale, citing the pertinent facts and informed by review of the claims file.  The Board finds that the evidence shows that the Veteran's back disability pre-existing service was a congenital disease and not a congenital defect.

As the evidence establishes that the back disability was a congenital disease for which service connection may be considered, the analysis continues on to appropriate application of the presumption of soundness.  The Board must determine whether the presumption of soundness on entry in service is rebutted by clear and unmistakable evidence.  Regardless of whether there may be clear and unmistakable evidence that chronic back disability pre-existed the Veteran's service, the presumption of soundness cannot be rebutted without clear and unmistakable evidence showing that the pre-existing disability was not aggravated during service.  In this case, the Board finds that there is no clear and unmistakable evidence that the pre-existing back disability was not aggravated during service.  Thus, the Board will direct its discussion to addressing the pertinent aggravation prong of the presumption of soundness analysis.

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court emphasized that when the presumption of soundness applies, the burden remains on VA to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.  Id. at 238.  The Court further stated that if a veteran's "[STRs] and discharge reports lack sufficient content to rebut the aggravation prong of the presumption of soundness, that is, to prove lack of aggravation, [VA] has several options."  These include subpoenaing preservice medical records and interviewing people who were familiar with the claimant's physical condition prior to service in an attempt to establish a preservice medical baseline for the condition for which service connection is sought, or securing "a postservice medical opinion that discusses the 'character of the particular injury or disease,' 38 C.F.R. § 3.304(b)(1), in relation to the available evidence."  Id. at 242-43.  Here, the Board sought a postservice medical opinion in the form of the November 2012 VHA medical advisory opinion.  

The November 2012 VHA medical advisory opinion is the only pertinent probative medical opinion of record on this question.  That opinion concludes: "There is no clear and unmistakable evidence that such disease was not aggravated by service.  To the contrary there is clear evidence that this veteran had aggravation beyond natural progression while in service."  The expert's explanation of rationale cites that the Veteran "clearly had no symptoms when he entered the military," but that he developed "symptoms that were so bad that he was caused to be discharged from the service and had symptoms that continued after he left the service."  As the opinion reflects familiarity with the record, and is accompanied by a persuasive explanation of rationale that cites to supporting factual data, it is probative and adequate.

The Board finds that there is not clear and unmistakable evidence that the Veteran's preexisting back disability was not aggravated by his service.  Accordingly, the presumption of soundness is not rebutted.

In Horn, the Court stated that the "presumption of soundness strongly favors the conclusion that any occurrence of injury or disease during service establishes that the in-service medical problems were incurred in the line of duty," but also clarified that it does not necessarily follow "that an unrebutted presumption of soundness will lead to service connection or the disease or injury," as the appellant still has to demonstrate a current disability and a nexus between his current disability and the injury or disease in service.  Id. at 236.

It is not in dispute that the Veteran currently has a diagnosed low back disability.  It is also not in dispute that he was treated for a low back disability in service, nor that he was separated from service because of such disability.  What he must still show to establish service connection for his current low back disability is that it is related to his low back disability in service.  The evidence (including medical records and the Veteran's testimony) shows that the Veteran has had back complaints from the time of his military service through the pendency of this appeal with repeated diagnoses of spondylolysis of right L5-S1, amidst other findings and other varying diagnoses pertaining to that segment of the spine.  The Board notes that November 2012 VHA expert's opinion expressing  his impression (upon review of the entire record) that the back disability that caused the Veteran's discharge from service "continued after he left service," and in context it appears that the expert considered this to be the same back disability that led to "problems with his back after service and eventually ... spinal surgery with spinal fusion."  There is no significant indication in the evidence that the Veteran's current low back disability features a distinct disability that had its onset after service.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record reasonably supports a finding that the Veteran's current low back disability is related to the low back disability treated in service.  Accordingly, service connection for a low back disability (including diagnoses of L5-S1 spondylolysis, spondylolisthesis and status post spinal fusion) is warranted.


ORDER

Service connection for a low back disability including diagnoses of L5-S1 spondylolysis, spondylolisthesis and status post spinal fusion is granted.


REMAND

The Board notes that its November 2009 decision denied service connection for a right hip disability on the basis that a chronic right hip disability was not shown at any time during the pendency of the appeal; the Board also notes that the Veteran's theory of entitlement to service connection for the right hip is that such disability is secondary to his low back disability, a theory that lacked legal merit when the low back disability was not service connected.  The Court's July 2011 memorandum decision remanded this issue as intertwined with the low back disability issue, but otherwise identified no error and made no instructions concerning the Board's analysis of the right hip issue.
The circumstances of this appeal have changed somewhat in light of the grant of service connection for the low back disability and the submission of new evidence.  The Veteran has submitted the August 2012 private statement of a Certified Rehabilitation Counselor that asserts, in pertinent part: "[The Veteran]'s right hip disability is consistent with a gait issue due to a long term chronic back disorder."  The author concludes that: "It is my opinion, that it [the right hip disability] is more likely than not related to the above discussed low back disability."  Without at this time further analyzing the probative value of this opinion as to diagnosis or etiology, the statement presents some plausible indication that the Veteran may have a right hip disability consistent with a gait abnormality attributable to his service connected low back disability.  

The Board again notes, as was cited in the Board's November 2009 decision, that the June 2009 VA examination report did not include a diagnosis of a right hip disability.  However, the extent to which that examination undertook diagnostic evaluation focused on the right hip (rather than the primary focus of the low back) is not entirely clear; the June 2009 report did not present clinical findings or diagnostic testing information concerning the right hip.  The Board finds that the August 2012 private statement from a Rehabilitation Counselor indicating the existence of a right hip disability raises the need for an examination and medical opinion that resolve conclusively whether or not  the Veteran has a chronic right hip disability entity.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his claimed right hip disability, if any.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of the pertinent medical history, the examiner should provide opinions responding to the following:
(a) Please identify (by medical diagnosis) each chronic right hip disability entity found, if any.

(b) As to each right hip disability entity diagnosed, please opine whether such is, at least as likely as not (a 50 % or better probability), related to the Veteran's service.

(c) As to each right hip disability entity diagnosed, please opine whether such was, at least as likely as not (a 50 % or better probability), caused by the Veteran's service-connected low back disability.

(d) As to each right hip disability entity diagnosed, please opine whether such was, at least as likely as not (a 50 % or better probability), aggravated by (increased in severity due to) the Veteran's service-connected low back disability.  If the opinion is that the identified right hip disability was not caused, but was aggravated, by the service-connected low back disability, the examiner should specify (to the extent possible), the degree of disability (pathology and/or impairment) that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual evidence.  

2.  The RO should ensure that all development sought is completed, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


